AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Pett)'_ Case (Modified)                                                                                          Page I of!



                                     UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                      V.                                                                  (For Offenses Committed On or After November I, 1987)



                     Jose Rodrigo Rodal-Perez                                                             Case Number: 2:20-mj-8240

                                                                                                          Martin G Molina
                                                                                                          Defendant's Attorney


REGISTRATION NO. 10981479
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                             ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                       Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                             1

 D The defendant has been found not guilty on count(s)
                                                                                             -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                      '              _:)()
                                                                                                p\                  ,., - ) '
                                                                                                  \

                               •     TIME SERVED                                                                                              days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, January 28, 2020
                                              r               ..... - -                   Date a[lmposition
                                                                                                  I         of Sentence


Received /J-1,, i'
              DDU~S~MA_ _ _ _ _            L_
                                                               JAN      28 2.12a         ttpm              BLE RUTH B~UDEZ MONTENEGRO
                                                                                         !J'HTE            STATES MAGISTRATE JUDGE
                                                 CLERK US DISTRICT COURT
                                             SOUTHER"J D/STR/~F CALIFORNIA
                                           ....
                                             BY       -                                _
                                                                            .....,.~._. ,,,... llEPUTY
                                                   .. -,··-~-~· ....... --..L~--
Clerk's Office Copy                                                                                                                                   2:20-mj-8240
